Citation Nr: 0516842	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  95-21 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an effective date earlier than January 12, 
1998 for the grant of service connection for pancreatitis.

2.  Entitlement to service connection for a gastrointestinal 
disability manifested by bleeding (other than service-
connected irritable bowel syndrome (IBS)), to include as due 
to service-connected disability.

3.  Entitlement to service connection for peptic ulcer 
disease, to include as due to service-connected disability.

4.  Entitlement to service connection for coronary artery 
disease (CAD), to include as due to service-connected 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from July 1997 and January 1999 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota.

In a decision dated in December 1999, the Board denied the 
veteran's service connection claims.  The veteran duly 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In March 2001, the 
Court issued an order which granted a joint motion of the 
parties, dated that same month, to vacate and remand the 
Board's December 1999 decision.  A copy of the motion and the 
Court's Order have been incorporated into the claims folder.  
The veteran's claims were remanded by the Board for further 
development in October 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The March 2001 joint motion stated that the veteran must be 
provided notice as required by the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)).  A careful review of the 
veteran's claims files reveals that the veteran has still not 
been provided VCAA notice with respect to the claims 
currently on appeal.  The Court has held that a remand by the 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further held that a remand by the Court or 
the Board imposes upon the Secretary of Veterans' Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand, either personally or as "the head of the 
Department."  Further, the Court stated that where the 
remand orders of the Board or the Court are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).

By rating action dated January 27, 1999, the RO granted the 
veteran service connection for pancreatitis effective from 
January 12, 1998.  In November 1999, the veteran stated that 
he disagreed with the effective date assigned.  While a May 
2001 rating action reconsidered the matter, the veteran has 
not been issued a statement of the case with respect to the 
claim for an earlier effective date for pancreatitis.  Since 
there has been an initial RO adjudication of this claim and a 
notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case, and the current lack of 
a statement of the case is a procedural defect requiring 
remand.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.200 (2003); see also Manlincon v. West, 12 Vet. App. 238 
(1999).

The record contains a December 2004 letter from the veteran's 
attorney.  This attorney indicated that her firm was no 
longer representing the veteran.  The veteran should be 
informed that he may obtain a new representative if he so 
wishes.

The October 2003 Board remand decision instructed that the RO 
obtain a cardiovascular examination to determine the nature 
and etiology of the veteran's CAD.  It requested that the 
examiner review the veteran's medical evidence and requested 
that the examiner express an opinion as to whether it is at 
least as likely as not that any CAD was caused, or aggravated 
by, the service-connected PTSD or IBS/psychophysiologic 
gastrointestinal reaction.  The veteran was provided a VA 
examination in September 2004.  The examiner stated that 
there was no evidence that the veteran's CAD was related to 
his PTSD.  However, the claims file does contain a May 2002 
opinion from a VA physician indicating that it is more likely 
than not that the veteran's PTSD contributed to the veteran's 
CAD.  Since the September 2004 VA examination was made 
without a complete review of the veteran's medical history, a 
new VA cardiovascular examination should be obtained.

The veteran was provided a March 1999 statement of the case 
with respect to his claim for service connection for CAD.  
Subsequent to March 1999, the RO received the May 2002 
opinion from a VA physician pertinent to the veteran's claim 
for service connection for CAD.  This medical evidence was 
not noted as considered by the RO in the October 2004 
supplemental statement of the case.  A supplemental statement 
of the case reflecting RO review of the May 2002 VA medical 
opinion is required.
 
In light of the foregoing, this case is hereby REMANDED to the 
agency of original jurisdiction for the following action:

1.  Issue a VA letter that satisfies all 
VCAA notice obligations with respect to 
each issue listed on the title page of 
this Remand, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2004), 
and any other applicable legal precedent.  
This must include informing the appellant 
of the information and evidence necessary 
to substantiate each claim, notice of 
which evidence, if any, the claimant is 
expected to obtain and submit, and which 
evidence will be retrieved by VA; and 
notice that he should provide to VA all 
evidence in his possession that pertains 
to the claims.  

2.  The veteran should be informed that 
as his attorney withdrew representation 
in December 2004, he is entitled to new 
representation if he so chooses.  

3.  The veteran should be provided a 
cardiovascular examination to determine 
the nature and etiology of his CAD.  All 
indicated tests and studies should be 
performed.  The examiner should express 
an opinion as to whether it is at least 
as likely as not that any CAD was caused 
by the service-connected PTSD or 
IBS/psychophysiologic gastrointestinal 
reaction.  If the examiner concludes that 
there is no causal connection, it should 
be indicated whether there has been any 
aggravation of the CAD as a result of the 
service-connected PTSD or 
IBS/psychophysiologic gastrointestinal 
reaction, and if so, specify the degree 
of aggravation.  See Allen v. Brown, 7 
Vet. App. 439 (1995).  In regard to 
aggravation, a distinction should be 
drawn between any temporary exacerbation 
of symptoms as opposed to an increase in 
the level of disability beyond natural 
progression.  The examiner must be 
provided the veteran's claims file for 
review of the medical evidence.  The 
examiner's opinion should indicate 
consideration of the May 2002 VA medical 
nexus opinion and the September 2004 VA 
examiner's nexus opinion.  Reasons and 
bases for all opinions expressed should 
be provided.

4.  Review the claims file to ensure that 
all of the above requested development 
has been completed.  In particular, 
ensure that the VA examination complies 
fully with the above instructions, and if 
not, take corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998). 

5.  Upon completion of the above 
requested development, and any other 
necessary development, reconsider the 
veteran's service connection claims.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction or 
if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and be 
afforded the appropriate opportunity to 
respond.  With respect to the claim for 
entitlement to service connection for CAD 
to include as due to service-connected 
disability, the supplemental statement of 
the case must consider all the evidence 
submitted since the March 1999 statement 
of the case, including review of the May 
2002 opinion of a VA physician.

6.  Provide the veteran a statement of 
the case as to the denial of an effective 
date prior to January 12, 1998, for 
service connection for pancreatitis.  The 
veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
this issue to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.  If a substantive appeal is filed, 
subject to current appellate procedures, 
the claim should be returned to the Board 
for further appellate consideration, if 
appropriate. 


Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




